 

Exhibit 10.5(b)

AIMMUNE THERAPEUTICS, INC.

 

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (“Agreement”) is made as of November 11, 2018
(the “Effective Date”), between Aimmune Therapeutics, Inc., a Delaware
corporation (the “Company”), and Nestle Health Science US Holdings, Inc., a
Delaware corporation (the “Purchaser”).

AGREEMENT

In consideration of the mutual covenants contained in this Agreement, and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and the Purchaser hereby agree as follows:

SECTION 1.AUTHORIZATION OF SALE OF SECURITIES.

The Company has authorized the sale and issuance to the Purchaser of 3,237,529
shares of its Common Stock, par value $0.0001 per share (the “Common Stock”), on
the terms and subject to the conditions set forth in this Agreement.  The shares
of Common Stock sold hereunder at the Closing (as defined below) shall be
referred to as the “Shares.”  

SECTION 2.AGREEMENT TO SELL AND PURCHASE THE SHARES.

At the Closing (as defined in Section 3), the Company will sell to Purchaser,
and Purchaser will purchase from the Company the Shares at a purchase price of
$30.27 per Share for an aggregate purchase price of $98,000,002.83 (the
“Aggregate Purchase Price”).

SECTION 3.CLOSING AND DELIVERY.

3.1Closing.  Subject to the terms and conditions set forth herein, the closing
of the purchase and sale of the Shares pursuant to this Agreement (the
“Closing”) shall be held on the date (the “Closing Date”) that is three (3)
business days following the satisfaction of the conditions precedent set out in
Sections 6 and 7 hereof at the offices of Latham & Watkins LLP, 140 Scott Drive,
Menlo Park, California 94025, or on such other date and place as may be agreed
to by the Company and the Purchaser.  At the Closing, the Purchaser shall pay
the Aggregate Purchase Price to the Company in accordance with Section 6.1, and
each of the Purchaser and the Company shall execute and deliver to the other,
each of the agreements or other documents required to be executed by it as of
the Closing Date pursuant to this Section 3 and Sections 6 and 7 hereof.

3.2Issuance of the Securities at the Closing.  At the Closing, the Company shall
issue or deliver to the Purchaser evidence of a book entry position evidencing
the Shares purchased by the Purchaser hereunder, registered in the name of the
Purchaser, or in such nominee name(s) as designated by the Purchaser,
representing the Shares to be purchased by the Purchaser at the Closing against
payment of the purchase price for the Shares.  The name(s) in

 

 

 

 

 

--------------------------------------------------------------------------------

 

which the shares are to be issued to the Purchaser is set forth in the Purchaser
Questionnaire in the form attached hereto as Appendix I (the “Purchaser
Questionnaire”), as completed by the Purchaser, which shall be provided to the
Company no later than the Closing Date.

3.3Delivery of the Registration Rights Agreement.  As of the Effective Date, the
Company and the Purchaser shall have executed and delivered the Amended and
Restated Registration Rights Agreement in the form attached hereto as Appendix
III (the “Registration Rights Agreement”), with respect to the registration of
the Shares under the Securities Act of 1933, as amended (the “Securities Act”).
In connection with such Registration Rights Agreement, the Purchaser (or the
Holder(s) (as defined in the Registration Rights Agreement)), shall deliver to
the Company, concurrently with the written request to the Company as
contemplated by Section 2(a) thereof, the Selling Stockholder Notice and
Questionnaire in the form attached hereto as Appendix II (the “Selling
Stockholder Questionnaire”).

3.4Delivery of the Collaboration Agreement.  As of the Effective Date, the
Company and the Purchaser shall have executed and delivered the Amended and
Restated Collaboration Agreement in the form attached hereto as Appendix IV (the
“Collaboration Agreement”).  

3.5Delivery of Standstill Agreement.  As of the Effective Date, the Company and
the Purchaser shall have executed and delivered the Amended and Restated
Standstill Agreement, in form attached hereto as Appendix V (the “Standstill
Agreement”), pursuant to which, among other things, the Purchaser will agree to
certain restrictions on the acquisition or disposition of Company securities.

SECTION 4.REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.

Except as set forth on the Schedule of Exceptions delivered to the Purchaser
concurrently with the execution of this Agreement (the “Schedule of Exceptions”)
or as otherwise described in the SEC Documents (as defined below), which
disclosures qualify these representations and warranties in their entirety, the
Company hereby represents and warrants as of the date hereof to, and covenants
with, the Purchaser as follows:

4.1Organization and Standing.  The Company (i) is a corporation duly organized,
validly existing and in good standing under the laws of Delaware, with full
corporate power and authority to own or lease, as the case may be, and to
operate its properties and conduct its business as presently conducted, and (ii)
is duly qualified to do business as a foreign corporation and is in good
standing under the laws of each jurisdiction which requires such qualification,
except in the case of clause (ii) above, to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to result in a
material adverse effect on the condition (financial or otherwise), earnings,
business, properties or prospects of the Company and its subsidiaries, taken as
a whole (a “Material Adverse Effect”).  

4.2Subsidiaries.  Each “significant subsidiary” of the Company (as such term is
defined in Rule 1-02 of Regulation S-X) (each, a “Subsidiary” and, collectively,
the “Subsidiaries”) (i) has been duly organized and is validly existing in good
standing under the

2

 

 

 

 

 

--------------------------------------------------------------------------------

 

laws of the jurisdiction of its incorporation or organization, has corporate or
similar power and authority to own, lease and operate its properties and to
conduct its business as presently conducted, and (ii) is duly qualified to
transact business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except in the case of clause (ii) above, to
the extent that the failure to be so qualified or be in good standing would not
reasonably be expected to result in a Material Adverse Effect. All of the issued
and outstanding capital stock of each Subsidiary has been duly authorized and
validly issued, is fully paid and nonassessable and is owned by the Company,
directly or through subsidiaries, free and clear of any security interest,
mortgage, pledge, lien, encumbrance, claim or equity. The only Subsidiaries of
the Company are the subsidiaries listed in Section 4.2 of the Schedule of
Exceptions.

4.3Corporate Power; Authorization.  The Company has all requisite corporate
power and authority, and has taken all requisite corporate action, to execute
and deliver this Agreement, the Registration Rights Agreement, the Collaboration
Agreement and the Standstill Agreement (collectively, the “Transaction
Documents”), sell and issue the Shares and carry out and perform all of its
obligations under the Transaction Documents.  Each Transaction Document
constitutes, or when executed and delivered in accordance with the terms hereof,
will constitute, the legal, valid and binding obligation of the Company,
enforceable in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or affecting the enforcement of creditors’ rights generally, (ii) as limited by
equitable principles generally and (iii) as rights to indemnity or contribution
may be limited by state or federal laws or public policy underlying such laws
(collectively, the “Enforceability Limitations”).

4.4Issuance and Delivery of the Shares.  The Shares have been duly authorized
and, when issued and paid for in compliance with the provisions of this
Agreement, will be validly issued, fully paid and nonassessable,  and will be
free and clear of any security interests, liens or other encumbrances created by
or on behalf of the Company (other than restrictions on transfer under
applicable securities laws).  Assuming the accuracy of the representations made
by the Purchaser in Section 5, the offer and issuance by the Company of the
Shares is exempt from registration under the Securities Act.

4.5SEC Documents; Financial Statements.  The Company has filed in a timely
manner all documents that the Company was required to file with the Securities
and Exchange Commission (the “Commission”) under Sections 13, 14(a) and 15(d)
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), since
becoming subject to the requirements of the Exchange Act.  As of their
respective filing dates (or, if amended prior to the date of this Agreement,
when amended), all documents filed by the Company with the Commission (the “SEC
Documents”) complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder.  None of the SEC Documents as of their respective dates contained
any untrue statement of material fact or omitted to state a material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they were made, not misleading.  The
consolidated financial statements of the Company and its subsidiaries included
in the SEC Documents (the “Financial Statements”) present fairly the financial
condition, results of operations and cash flows of the Company on a consolidated
basis as of the dates and for the

3

 

 

 

 

 

--------------------------------------------------------------------------------

 

periods indicated, comply as to form with the applicable accounting requirements
of the Exchange Act and have been prepared in conformity with United States
generally accepted accounting principles applied on a consistent basis
throughout the periods involved (except as otherwise noted therein). KPMG, LLP,
who have certified certain financial statements of the Company delivered their
report with respect to the audited consolidated financial statements and
schedules included in the SEC Documents, are independent public accountants with
respect to the Company within the meaning of the Exchange Act and the applicable
published rules and regulations thereunder.  

4.6Capitalization.  The authorized capital stock of the Company consists of
250,000,000 shares of Common Stock and 10,000,000 shares of undesignated
preferred stock, par value $0.0001 per share, of the Company (“Preferred
Stock”).  As of November 5, 2018, there are no shares of Preferred Stock issued
and outstanding and there are 58,764,877 shares of Common Stock issued and
outstanding, of which no shares are owned by the Company.  There are no other
shares of any other class or series of capital stock of the Company issued or
outstanding.  All of the issued and outstanding shares of Common Stock have been
duly authorized and validly issued and are fully paid and non-assessable.  The
Company has no capital stock reserved for issuance, except that, as of the
November 5, 2018, there are (i) 11,932,917 shares of Common Stock reserved for
issuance pursuant to the Company’s stock incentive plans, of which 7,234,532
shares are issuable upon the exercise of stock options outstanding on the date
hereof, 337,438 shares are issuable upon vesting of restricted stock units
outstanding on the date hereof and 4,360,947 shares of Common Stock reserved for
issuance pursuant to future awards under the Company’s stock incentive plans and
(ii) 1,799,242 shares of Common Stock reserved for issuance pursuant to the
Company’s employee stock purchase plan.  There are no bonds, debentures, notes
or other indebtedness having general voting rights (or convertible into
securities having such rights) (“Voting Debt”) of the Company issued and
outstanding.  Except as stated above, there are no existing options, warrants,
calls, subscriptions or other rights, agreements, arrangements or commitments
relating to the issued or unissued capital stock of the Company, obligating the
Company to issue, transfer, sell, redeem, purchase, repurchase or otherwise
acquire or cause to be issued, transferred, sold, redeemed, purchased,
repurchased or otherwise acquired any capital stock or Voting Debt of, or other
equity interest in, the Company or securities or rights convertible into or
exchangeable for such shares or equity interests or obligations of the Company
to grant, extend or enter into any such option, warrant, call, subscription or
other right, agreement, arrangement or commitment.  The issuance of the Shares
pursuant to this Agreement will not give rise to any preemptive rights or rights
of first refusal on behalf of any third-party.  Other than the Amended and
Restated Investors’ Rights Agreement, dated January 20, 2015, by and among the
Company and the parties listed therein (as amended to date), and the
Registration Rights Agreement, there are no agreements or arrangements under
which the Company or any of its subsidiaries is obligated to register the sale
of any of their securities under the Securities Act.

4.7Litigation.  Except as set forth in Section 4.7 of the Schedule of Exceptions
or the SEC Documents, no action, suit, investigation or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
the Company or any of its subsidiaries or any of its or their property or any
officer or director of the Company in their capacity as such (collectively,
“Actions”), is pending or, to the best knowledge of the Company, threatened,
which if adversely determined will have a Material Adverse Effect, whether or
not arising from transactions in the ordinary course of business. There is no
Action pending, or to the

4

 

 

 

 

 

--------------------------------------------------------------------------------

 

Company’s best knowledge threatened, which if adversely determined could
materially and adversely effect the Company’s ability to consummate the
transactions contemplated by the Transaction Documents.

4.8Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state, or local governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
the Transaction Documents, except as contemplated by Section 6.4 and for (a) the
filing of a Form D with the Commission under the Securities Act and compliance
with applicable securities and blue sky laws in the jurisdictions in which
Shares are offered and/or sold, which compliance will be effected in accordance
with such laws, (b) the approval by The Nasdaq Global Select Market of the
listing of the Shares and (c) the filing of one or more registration statements
and all amendments thereto with the Commission as and when contemplated by the
Registration Rights Agreement.

4.9No Default or Consents.  Neither the execution, delivery or performance of
the Transaction Documents by the Company nor the consummation of any of the
transactions contemplated thereby (including, without limitation, the issuance
and sale by the Company of the Shares) will conflict with, result in a breach or
violation of, or imposition of any lien, charge or encumbrance upon any property
or assets of the Company or any of its subsidiaries pursuant to, (i) the charter
or by-laws of the Company, (ii) the terms of any indenture, contract, lease,
mortgage, deed of trust, note agreement, loan agreement or other agreement,
obligation, condition, covenant or instrument to which the Company or any of its
subsidiaries is a party or bound or to which its or their property is subject,
including the Material Agreements (defined below) or (iii) any statute, law,
rule, regulation, judgment, order or decree applicable to the Company or any of
its subsidiaries of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over the
Company or any of its subsidiaries or any of its or their property, except in
the case of clauses (ii) and (iii) above, for any conflict, breach or violation
of, or imposition that would not, individually or in the aggregate, have a
Material Adverse Effect.

4.10No Material Adverse Change.  Since September 30, 2018: (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to have a Material Adverse Effect; (ii) there have not been any changes
in the authorized capital, assets, liabilities, financial condition, business,
Material Agreements or operations of the Company and its subsidiaries, taken as
a whole, from that reflected in the Financial Statements, except for any such
changes in the ordinary course of business which have not had or would not
reasonably be expected to have, either individually or in the aggregate,
materially adverse to the business, properties, financial condition or results
of operations of the Company and its subsidiaries, taken as a whole and (iii)
the Company has not declared or made any dividend or distribution of cash or
other property to its stockholders (other than repurchases of unvested shares of
Common Stock in connection with the cessation of service by employees or
consultants of the Company).

4.11No General Solicitation.  None of the Company, any of its subsidiaries or
any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D
promulgated under the Securities Act) in connection with the offer or sale of
the Shares.

5

 

 

 

 

 

--------------------------------------------------------------------------------

 

4.12No Integrated Offering.  None of the Company, any of its subsidiaries or any
Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security of
the Company or any of its subsidiaries, under circumstances that would adversely
affect reliance by the Company on Section 4(a)(2) of the Securities Act or
require registration of any of the Shares under the Securities Act or cause this
offering of the Shares to be integrated with prior offerings by the Company or
any of its subsidiaries for purposes of the Securities Act.

4.13Sarbanes-Oxley Act.  There is and has been no failure on the part of the
Company, any of its subsidiaries and any of its or their directors or officers,
in their capacities as such, to comply with any applicable provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, including, without limitation, Section 402 relating to
loans.

4.14Intellectual Property.  The Company and its subsidiaries own or possess, or
have valid licenses to,  or can acquire on reasonable terms, all patents, patent
applications, trade and service marks, trade and service mark registrations,
trade names, copyrights, licenses, inventions, trade secrets, technology,
know-how and other intellectual property (collectively, the “Intellectual
Property”) necessary for the conduct of the Company’s and its subsidiaries’
business as now conducted or as proposed in the SEC Documents to be conducted
(the “Company Intellectual Property”). The conduct of the Company’s business as
currently conducted or as proposed in the SEC Documents to be conducted does not
infringe or violate the Intellectual Property rights of any third party, except
for any such infringement or violation that will not have a Material Adverse
Effect. Neither the Company nor any of its subsidiaries has received any notice
of any infringement, misappropriation or other violation of, or conflict with
any Intellectual Property rights of any third party. The Company is not aware
of any facts or circumstances which would form a reasonable basis to render
invalid or unenforceable any issued patents, or any facts or circumstances,
apart from such facts or circumstances raised during prosecution, which would
form a reasonable basis to render unpatentable or unenforceable any pending
patent applications material to the Company’s business as currently conducted or
as proposed in the SEC Documents, in each case, owned by or exclusively licensed
to the Company or any of its subsidiaries. There is no pending or, to the
Company’s knowledge, threatened Action or claim by others challenging the
Company’s or any of its subsidiaries rights in or to any Company Intellectual
Property. The Company and its subsidiaries have taken commercially reasonable
steps to obtain and maintain in force all third party licenses and other
permissions in relation to Company Intellectual Property as may be necessary to
conduct their respective businesses.

4.15Compliance with Nasdaq Continued Listing Requirements.  The Company is in
compliance with applicable Nasdaq Stock Market, LLC continued listing
requirements. There are no proceedings pending or, to the Company’s knowledge,
threatened against the Company relating to the continued listing of the Common
Stock on The Nasdaq Global Select Market and the Company has not received any
notice of, nor to the Company’s knowledge is there any reasonable basis for, the
delisting of the Common Stock from The Nasdaq Global Select Market.

4.16Disclosure.  The Company understands that the Purchaser will rely on the
foregoing representations in effecting the purchase of the Shares.  The
Transaction Documents and the SEC Documents, when taken together with the
Schedule of Exceptions and the due

6

 

 

 

 

 

--------------------------------------------------------------------------------

 

diligence materials regarding the Company furnished by or on behalf of the
Company to the Purchasers, are true and correct in all material respects and do
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.  

4.17Contracts.  Each franchise, contract or other document of a character
required to be described in the SEC Documents or to be filed as an exhibit to
the SEC Documents under the Securities Act and the rules and regulations
promulgated thereunder (collectively, the “Material Contracts”) is so described
or filed.  The Company is in compliance with and not in default of its
obligations under the Material Contracts, except for such non-compliance or
default that will not have a Material Adverse Effect.

4.18Properties and Assets.  The Company and its subsidiaries own or lease all
such properties as are necessary to the conduct of its and their operations as
presently conducted. Such assets which are owned by the Company are held free
and clear of any security interest, mortgage, pledge, lien, encumbrance, claim
or equity, except as described in Section 4.18 of the Schedule of Exceptions.

4.19Compliance.  Except as would not, individually or in the aggregate, result
in a Material Adverse Effect or as disclosed in the SEC Documents: (i) each of
the Company and each of its subsidiaries is and has been in compliance with
statutes, laws, ordinances, rules and regulations applicable to the Company or
its subsidiaries for the ownership, testing, development, manufacture,
packaging, processing, use, labeling, storage, or disposal of any product
manufactured by or on behalf of the Company and its subsidiaries or out-licensed
by the Company and its subsidiaries (a “Company Product”), including without
limitation, the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301, et seq.,
the Public Health Service Act, 42 U.S.C. § 262, similar laws of other
governmental entities and the regulations promulgated pursuant to such laws
(collectively, “Applicable Laws”); (ii) the Company and its subsidiaries possess
all licenses, certificates, approvals, authorizations, permits and supplements
or amendments thereto required by any such Applicable Laws and/or for the
ownership of their properties or the conduct of their business as it relates to
a Company Product and as described in the SEC Documents (collectively,
“Authorizations”) and such Authorizations are valid and in full force and effect
and neither the Company nor any of its subsidiaries is in violation of any term
of any such Authorizations; (iii) neither the Company nor any of its
subsidiaries has received any written notice of adverse finding, warning letter
or other written correspondence or notice from the U.S. Food and Drug
Administration (the “FDA”) or any other governmental entity alleging or
asserting noncompliance with any Applicable Laws or Authorizations relating to a
Company Product; (iv) neither the Company nor any of its subsidiaries has
received written notice of any ongoing claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any governmental
entity or third party alleging that any Company Product, operation or activity
related to a Company Product is in violation of any Applicable Laws or
Authorizations; and (v) neither the Company nor any of its subsidiaries has
received written notice that any governmental entity has taken, is taking or
intends to take action to limit, suspend, modify or revoke any Authorizations.

4.20Taxes.  Except as disclosed in Section 4.20 of the Schedule of Exceptions or
the SEC Documents, (i) the Company and its subsidiaries have filed all tax
returns that are required

7

 

 

 

 

 

--------------------------------------------------------------------------------

 

to have been be filed by each of them or has requested extensions of the filing
date thereof  and (ii) the Company and its subsidiaries have paid all taxes
required to be paid by any of them and any other assessment, fine or penalty
levied against any of them, to the extent that any of the foregoing is due and
payable, except in the case of clause (i) and (ii), for any such assessment,
fine or penalty that is currently being contested in good faith or as would not
have a Material Adverse Effect, whether or not arising from transactions in the
ordinary course of business and (iii) there are no tax audits ongoing of which
the Company has received written notice.

4.21Transfer Taxes.  There are no transfer taxes or other similar fees or
charges under Federal law or the laws of any state, or any political subdivision
thereof, required to be paid in connection with the execution and delivery of
this Agreement or the issuance by the Company or sale by the Company of the
Shares.

4.22Investment Company.  The Company is not and, after giving effect to the
offering and sale of the Shares, will not be an “investment company” as defined
in the Investment Company Act of 1940, as amended.

4.23Insurance.  The Company and its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are reasonable and customary in the business in which it is engaged;
all policies of insurance and fidelity or surety bonds insuring the Company and
its subsidiaries or their businesses, assets, employees, officers and directors
are in full force and effect; the Company and its subsidiaries are in compliance
with the terms of such policies and instruments in all material respects; and
there are no claims by the Company or any of its subsidiaries under any such
policy or instrument as to which any insurance company is denying liability or
defending under a reservation of rights clause; neither the Company nor any of
its subsidiaries has been refused any insurance coverage sought or applied for;
and the Company has no reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect, whether or not
arising from transactions in the ordinary course of business.  

4.24Price of Common Stock.  Neither the Company nor any of its subsidiaries has
taken, directly or indirectly, any action designed to cause or result in, or
that has constituted or that might reasonably be expected to constitute the
stabilization or manipulation of the price of any securities of the Company to
facilitate the sale or resale of the Shares.

4.25Governmental Permits, Etc.  The Company and its subsidiaries possess all
licenses, certificates, permits and other authorizations issued by all
applicable authorities necessary to conduct its business, and neither the
Company nor any of its subsidiaries has received any notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a Material Adverse Effect,
whether or not arising from transactions in the ordinary course of business.

4.26Internal Control over Financial Reporting; Sarbanes-Oxley Matters.  The
Company maintains a system of internal accounting controls sufficient to provide
reasonable

8

 

 

 

 

 

--------------------------------------------------------------------------------

 

assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability; (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company’s internal controls over
financial reporting are effective to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles and the Company is not aware of any material weakness in its internal
controls over financial reporting.  The Company maintains “disclosure controls
and procedures” (as such term is defined in Rule 13a-15(e) under the Exchange
Act); such disclosure controls and procedures are effective as of September 30,
2018.

4.27Foreign Corrupt Practices/Money Laundering Laws.  None of the Company, its
subsidiaries or, to the knowledge of the Company, any director, officer, agent,
or employee of the Company or any of its subsidiaries has taken any action,
directly or indirectly, that is in violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA. The operations of the
Company and its subsidiaries have been conducted in compliance with all
applicable money laundering laws and the rules and regulations thereunder.  

4.28Labor.  Neither the Company nor any subsidiary of the Company is bound by or
subject to any collective bargaining agreement or any similar agreement with any
organization representing its employees. No labor problem or dispute with the
employees of the Company and its subsidiaries exists or, to the knowledge of the
Company, is threatened, and the Company is not aware of any existing or imminent
labor disturbance by the employees of any of its principal suppliers or
contractors, that could have a Material Adverse Effect, whether or not arising
from transactions in the ordinary course of business, except as contemplated in
the SEC Documents.

4.29ERISA.  None of the following events has occurred or exists: (i) a failure
to fulfill the obligations, if any, under the minimum funding standards of
Section 302 of the United States Employee Retirement Income Security Act of
1974, as amended (“ERISA”), and the regulations and published interpretations
thereunder with respect to a Plan that is required to be funded, determined
without regard to any waiver of such obligations or extension of any
amortization period; (ii) an audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation
or any other federal or state governmental agency or any foreign regulatory
agency with respect to the employment or compensation of employees by any of the
Company or any of its subsidiaries that could have a Material Adverse Effect;
(iii) any breach of any contractual obligation, or any violation of law or
applicable qualification standards, with respect to the employment or
compensation of employees by the Company or any of its subsidiaries that would
reasonably be expected to have a Material Adverse

9

 

 

 

 

 

--------------------------------------------------------------------------------

 

Effect. None of the following events has occurred or is reasonably likely to
occur: (i) a material increase in the aggregate amount of contributions required
to be made to all Plans in the current fiscal year of the Company compared to
the amount of such contributions made in the most recently completed fiscal year
of the Company; (ii) a material increase in the “accumulated post-retirement
benefit obligations” (within the meaning of Statement of Financial Accounting
Standards 106) of the Company compared to the amount of such obligations in the
most recently completed fiscal year of the Company; (iii) any event or condition
giving rise to a liability under Title IV of ERISA that could have a Material
Adverse Effect; or (iv) the filing of a claim by one or more employees or former
employees of the Company or any of its subsidiaries related to their employment
that could have a Material Adverse Effect. For purposes of this paragraph, the
term “Plan” means a plan (within the meaning of Section 3(3) of ERISA) subject
to Title IV of ERISA with respect to which the Company or any of its
subsidiaries may have any liability.

4.30Environmental Laws.  The Company and each of its subsidiaries (i) is in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) has received and is in compliance with
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct its business and (iii) has not received notice of
any actual or potential liability under any environmental law, except where such
non-compliance with Environmental Laws, failure to receive required permits,
licenses or other approvals, or liability would not, individually or in the
aggregate, have a Material Adverse Effect, whether or not arising from
transactions in the ordinary course of business. The Company has not been named
as a “potentially responsible party” under the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended.

4.31Related Party Transactions. No director or Affiliate of the Company, nor any
family member of any officer, director or Affiliate of the Company has entered
into any transaction with the Company or any of its subsidiaries that would be
required to be disclosed under Item 404 of Regulation S-K that has not been
disclosed in the SEC Documents as required by the rules and regulations of the
Commission.

4.32Certain Fees. Except as disclosed in Section 4.32 of the Schedule of
Exceptions, no brokerage or finder’s fee or commissions are payable by the
Company to any broker, financial advisor, consultant, finder placement agent,
investment banker or other person or entity with respect to the transactions
contemplated hereby.

SECTION 5.REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASER.

5.1Representations and Warranties. The Purchaser represents and warrants to and
covenants with the Company that:

(a)The Purchaser is a validly existing corporation, limited partnership or
limited liability company and has all requisite corporate, partnership or
limited liability company power and authority to enter into and consummate the
transactions contemplated by the

10

 

 

 

 

 

--------------------------------------------------------------------------------

 

Transaction Documents and to carry out its obligations hereunder and thereunder,
and to purchase the Shares pursuant to this Agreement.

(b)The Purchaser acknowledges that it can bear the economic risk and complete
loss of its investment in the Shares and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment contemplated hereby. The Purchaser has had an
opportunity to receive, review and understand all information related to the
Company requested by it and to ask questions of and receive answers from the
Company regarding the Company, its business and the terms and conditions of the
offering of the Shares, and has conducted and completed its own independent due
diligence. The Purchaser acknowledges that the Company has made available the
SEC Documents. Based on the information the Purchaser has deemed appropriate,
and without reliance upon any third-party, it has independently made its own
analysis and decision to enter into the Transaction Documents. The Purchaser is
relying exclusively on its own investment analysis and due diligence (including
professional advice it deems appropriate) with respect to the execution,
delivery and performance of the Transaction Documents, the Shares and the
business, condition (financial and otherwise), management, operations,
properties and prospects of the Company, including but not limited to all
business, legal, regulatory, accounting, credit and tax matters, and has
received no representations with regard to the Company or its  business,
condition (financial and otherwise), management, operations, properties and
prospects, except for those set forth in the Transaction Documents.

(c)The Shares will be acquired for the Purchaser’s own account, not as nominee
or agent, and not with a view to the resale or distribution of any part thereof
in violation of the Securities Act, and the Purchaser has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the Securities Act without prejudice, however, to the Purchaser’s
right at all times to sell or otherwise dispose of all or any part of such
Shares in compliance with applicable federal and state securities laws. The
Purchaser is not a broker-dealer registered with the SEC under the Exchange Act
or an entity engaged in a business that would require it to be so registered.
The Purchaser understands that the Shares are characterized as “restricted
securities” under the U.S. federal securities laws inasmuch as they are being
acquired from the Company in a transaction not involving a public offering and
that under such laws and applicable regulations such securities may be resold
without registration under the Securities Act only in certain limited
circumstances. Purchaser will not, directly or indirectly, offer, sell, pledge,
transfer or otherwise dispose of (or solicit any offers to buy, purchase or
otherwise acquire or take a pledge of) any of the securities purchased hereunder
except in compliance with the Standstill Agreement, Securities Act, applicable
blue sky laws, and the rules and regulations promulgated thereunder. The
Purchaser has no present intent to effect a “change of control” of the Company
as such term is understood under the rules promulgated pursuant to Section 13(d)
of the Exchange Act.

(d)The Purchaser is an “accredited investor” within the meaning of Rule 501(a)
under the Securities Act. The Purchaser has determined based on its own
independent review and such professional advice as it deems appropriate that its
purchase of the Shares and participation in the transactions contemplated by the
Transaction Documents (i) are fully consistent with its financial needs,
objectives and condition, (ii) comply and are fully consistent with all
investment policies, guidelines and other restrictions applicable to the
Purchaser, (iii)

11

 

 

 

 

 

--------------------------------------------------------------------------------

 

have been duly authorized and approved by all necessary action, (iv) do not and
will not violate or constitute a default under the Purchaser’s charter, by-laws
or other constituent document or under any law, rule, regulation, agreement or
other obligation by which the Purchaser is bound and (v) are a fit, proper and
suitable investment for the Purchaser, notwithstanding the substantial risks
inherent in investing in or holding the Shares.

(e)The execution, delivery and performance by the Purchaser of the Transaction
Documents to which the Purchaser is a party have been duly authorized and each
has been duly executed and delivered and constitute the valid and legally
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with their respective terms, subject to the Enforceability
Limitations.

(f)The execution, delivery and performance by the Purchaser of the Transaction
Documents and the consummation by the Purchaser of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of the Purchaser, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Purchaser
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
the Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of the Purchaser to perform its obligations under the Transaction
Documents.

(g)No third-party will have, as a result of the transactions contemplated by
this Agreement, any valid right, interest or claim against or upon the Company
or any Purchaser for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of the
Purchaser.  Purchaser is not a broker or dealer registered pursuant to
Section 15 of the Exchange Act (a “registered broker-dealer”) and is not
affiliated with a registered broker dealer.  Purchaser is not party to any
agreement for distribution of any of the Shares.

(h)Purchaser shall have completed or caused to be completed and delivered to the
Company no later than the Closing Date, the Purchaser Questionnaire, and the
answers to the Purchaser Questionnaire are true and correct in all material
respects as of the date of this Agreement and will be true and correct as of the
Closing Date and the effective date of the any registration statement; provided
that the Purchasers shall be entitled to update such information by providing
notice thereof to the Company before the effective date of such registration
statement.

(i)To the extent the Purchaser provides a written request to the Company to file
a registration statement pursuant to the Registration Rights Agreement, the
Purchaser shall have completed or caused to be completed and delivered to the
Company concurrently with such written request to the Company, the Selling
Stockholder Questionnaire, and the answers to the Selling Stockholder
Questionnaire are true and correct as of the date of such written request and
the effective date of the registration statement; provided that the Purchasers
shall be entitled to

12

 

 

 

 

 

--------------------------------------------------------------------------------

 

update such information by providing notice thereof to the Company before the
effective date of such registration statement.

(j)The Purchaser understands that no United States federal or state agency, or
similar agency of any other country, has reviewed, approved, passed upon, or
made any recommendation or endorsement of the Company or the purchase of the
Shares.

(k)The Purchaser has not taken any of the actions set forth in, and is not
subject to, the disqualification provisions of Rule 506(d)(1) of the Securities
Act.

(l)The Purchaser did not learn of the investment in the Shares as a result of
any general solicitation or general advertising.

(m)Other than pursuant to this Agreement and the [8,489,584] shares of Common
Stock held by Purchaser, neither the Purchaser nor any of its Affiliates
currently owns any interest in or has contracted to purchase any shares of
Common Stock or any securities convertible into or exerciseable or exchangeable
for shares of Common Stock.

(n)The Purchaser is aware that the anti-manipulation rules of Regulation M under
the Exchange Act may apply to sales of Common Stock and other activities with
respect to the Shares purchased by the Purchaser.

5.2Short Sales.  Other than consummating the transactions contemplated
hereunder, the Purchaser has not, nor has any person acting on behalf of or
pursuant to any understanding with the Purchaser, directly or indirectly
executed any purchases or sales, including all “short sales” as defined in Rule
200 of Regulation SHO under the Exchange Act (but shall not be deemed to include
the location and/or reservation of borrowable shares of Common Stock) (“Short
Sales”), of the securities of the Company during the period commencing as of the
time that the Purchaser first contacted by the Company or any other person
regarding the transactions contemplated hereby and ending immediately prior to
the Effective Date. The Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).   

5.3Tax Advice.  Purchaser understands that nothing in this Agreement or any
other materials presented to Purchaser in connection with the purchase and sale
of the Shares constitutes legal, tax or investment advice. Purchaser has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of the
Shares.

5.4Transfer Restrictions.  

(a)Compliance with Laws.  Notwithstanding any other provision of this Agreement,
the Purchaser covenants that the Shares may be disposed of only pursuant to (x)
an effective registration statement under, and in compliance with the
requirements of, the Securities Act, or pursuant to an available exemption from,
or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state and federal
securities laws and (y) in accordance with the terms of the Standstill Agreement
(for so long as the restrictions set forth therein shall remain in effect). In
connection with any transfer of

13

 

 

 

 

 

--------------------------------------------------------------------------------

 

the Shares other than (i) pursuant to an effective registration statement, (ii)
to the Company, (iii) to an Affiliate (as defined below) of the Purchaser or
(iv) pursuant to Rule 144 (provided that the Purchaser provides the Company with
reasonable assurances (in the form of seller and broker representation letters)
that the securities may be sold pursuant to such rule) or Rule 144A, the Company
may require the transferor thereof to provide to the Company an opinion of
counsel selected by the transferor and reasonably acceptable to the Company, the
form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act.  During the term of the
Standstill Agreement, the Purchaser may not, without the consent of the Company,
transfer the Shares to any person or entity, other than an Affiliate of the
Purchaser.  As a condition of transfer of any Shares to any such Affiliate, any
such Affiliate (i) shall agree in writing to be bound by the terms of this
Agreement and shall have the rights of the Purchaser under this Agreement and
the Registration Rights Agreement, and (ii) for so long as the restrictions set
forth the Standstill Agreement shall remain in effect, shall agree in writing to
be bound by the applicable terms of the Standstill Agreement (unless otherwise
agreed in writing by the Company).  For the purposes hereof, “Affiliate” means,
with respect to any Person, any other Person that, directly or indirectly
through one or more intermediaries, Controls, is controlled by or is under
common control with such Person, as such terms are used in and construed under
Rule 144.  With respect to a Purchaser that is an entity, any investment fund or
managed account that is managed on a discretionary basis by the same investment
manager as such Purchaser will be deemed to be an Affiliate of such Purchaser.
For purposes hereof, “Control” (including the terms “controlling,” “controlled
by” or “under common control with”) means the possession, direct or indirect, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

(b)Legends.  Each of the book entry notations evidencing the Shares shall bear
any legend as required by the “blue sky” laws of any state and the restrictive
legends in substantially the following form, as applicable, until such time as
they are not required under Section 5.4(c) (and a stock transfer order may be
placed against transfer of the certificates for the Shares):

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED EXCEPT AS
PROVIDED BY ARTICLE IV OF THAT CERTAIN SECURITIES PURCHASE AGREEMENT, DATED AS
OF NOVEMBER 3, 2016, BETWEEN AIMMUNE THERAPEUTICS, INC. AND NESTLE HEALTH
SCIENCE US HOLDINGS, INC.

THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
CERTAIN OTHER RESTRICTIONS, ALL AS SET FORTH IN A Standstill Agreement BETWEEN
AIMMUNE THERAPEUTICS, INC. AND NESTLE HEALTH SCIENCE US HOLDINGS, INC. ENTERED
INTO PURSUANT TO THAT CERTAIN SECURITIES PURCHASE AGREEMENT, DATED AS OF

14

 

 

 

 

 

--------------------------------------------------------------------------------

 

NOVEMBER 3, 2016, BETWEEN AIMMUNE THERAPEUTICS, INC. AND NESTLE HEALTH SCIENCE
US HOLDINGS, INC.

 

(c)Removal of Legends. The legends set forth in Section 5.4(b) above shall be
removed and the Company shall issue a certificate without such legends or any
other legend to the holder of the applicable Shares upon which it is stamped or
issue to such holder by electronic delivery at the applicable balance account at
the Depository Trust Company (“DTC”), if (A) such Shares have been or may be
transferred in accordance with the terms of the Standstill Agreement without
restriction; and (B) (i) such Shares are sold or transferred pursuant to an
effective registration statement covering the resale of such Shares by the
Purchaser, (ii) such Shares are sold or transferred pursuant to Rule 144 (if the
transferor is not an Affiliate of the Company), or (iii) such Shares are
eligible for sale without any restrictions under Rule 144 (any Securities
meeting such criteria being referred to as “Unrestricted Securities”). Following
such time as a legend is no longer required for certain Shares, the Company will
no later than three (3) business days (or such shorter time as may in the future
be required pursuant to applicable law or regulation for the settlement of
trades in securities on The Nasdaq Global Select Market) following the delivery
by the Purchaser to the Company or the Company’s transfer agent of a certificate
representing Shares and if such Shares are certificated, issued with a
restrictive legend, together with such representations and covenants of the
Purchaser or the Purchaser’s executing broker as the Company may reasonably
require in connection therewith, deliver or cause to be delivered to the
Purchaser a book entry position representing such shares that is free from any
legend referring to the Securities Act. The Company may not make any notation on
its records or give instructions to the Transfer Agent that enlarge the
restrictions on transfer set forth in this Section 5.4.  In lieu of delivering
physical certificates, upon the written request of any Purchaser, the Company
shall use its commercially reasonable efforts to transmit certificates for
Shares subject to full legend removal hereunder to such Purchaser by crediting
the account of the transferee’s Purchaser’s prime broker with DTC through its
Deposit Withdrawal Agent Commission (“DWAC”) system, or any successor system
thereto.  The time periods for delivery shall apply to the electronic
transmittals described herein.  Any delivery not effected by electronic
transmission shall be effected by delivery of physical certificates.  The
Purchaser agrees that the removal of (x) the restrictive legend referring to the
Standstill Agreement from any certificates representing Shares as set forth in
this Section 5.4(c) is predicated upon either (A) a transfer of such Shares in
strict compliance with the terms of the Standstill Agreement or (B) the
termination of the restrictions set forth in the Standstill Agreement; and (y)
the restrictive legend referring to the Securities Act from any certificates
representing Shares as set forth in this Section 5.4(c) above is predicated upon
the Company’s reliance that such Purchaser would sell, transfer, assign, pledge,
hypothecate or otherwise dispose of such Shares pursuant to either the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if such
Securities are sold pursuant to a registration statement, they will be sold in
compliance with the plan of distribution set forth therein.  

(d)Acknowledgment.  Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and, accordingly, will not sell or
otherwise transfer any of the Shares or any interest therein without complying
with the requirements of the Securities Act.  While any registration statement
remains effective, Purchaser hereunder may, subject to the

15

 

 

 

 

 

--------------------------------------------------------------------------------

 

provisions of the Standstill Agreement, sell the Shares in accordance with the
plan of distribution contained in such registration statement and, if it does
so, it will comply therewith and with the related prospectus delivery
requirements unless an exemption therefrom is available. The Purchaser agrees
that if it is notified by the Company in writing at any time that a registration
statement registering the resale of any of the Shares is not effective or that
the prospectus included in such registration statement no longer complies with
the requirements of Section 10 of the Securities Act, the Purchaser will refrain
from selling such Shares until such time as the Purchaser is notified by the
Company that such registration statement is effective or such prospectus is
compliant with Section 10 of the Exchange Act, unless such Purchaser is able to,
and does, sell such Shares pursuant to an available exemption from the
registration requirements of Section 5 of the Securities Act.

SECTION 6.CONDITIONS TO COMPANY’S OBLIGATIONS AT THE CLOSING.

The Company’s obligation to complete the sale and issuance of the Shares and
deliver Shares to the Purchaser at the Closing shall be subject to the following
conditions to the extent not waived by the Company:

6.1Receipt of Payment.  The Company shall have received payment of the Aggregate
Purchase Price, by wire transfer of immediately available funds to such account
as the Company shall be designated in writing to the Purchaser not less than two
(2) business days prior to the Closing Date.

6.2Representations and Warranties.  The representations and warranties made by
the Purchaser in Section 5 hereof shall be true and correct in all material
respects when made, and shall be true and correct in all material respects on
the Closing Date with the same force and effect as if they had been made on and
as of said date. The Purchaser shall have performed in all material respects all
obligations and covenants herein required to be performed by it on or prior to
the Closing Date.

6.3Receipt of Executed Documents.  The Purchaser shall have executed and
delivered to the Company the Registration Rights Agreement, the Collaboration
Agreement, the Standstill Agreement and the Purchaser Questionnaire as of the
Effective Date.

6.4HSR Act. All applicable waiting periods, if any, in respect of the
transactions contemplated hereby and by the Transaction Documents under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and its
implementing regulations (the “HSR Act”) will have expired or terminated.

SECTION 7.CONDITIONS TO PURCHASER’S OBLIGATIONS AT THE CLOSING.

The Purchaser’s obligation to accept delivery of the Shares and to pay the
Aggregate Purchase Price for the Shares shall be subject to the following
conditions to the extent not waived by the Purchaser:

7.1Representations and Warranties Correct.  The representations and warranties
made by the Company in Section 4 hereof shall be true and correct in all
material respects as of, and as if made on, the date of this Agreement and as of
the Closing Date, except to the extent any

16

 

 

 

 

 

--------------------------------------------------------------------------------

 

such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct as of such
earlier date. The Company shall have performed in all material respects all
obligations and covenants herein required to be performed by it on or prior to
the Closing Date.  

7.2Receipt of Executed Registration Rights Agreement and Standstill
Agreement.  The Company shall have executed and delivered to the Purchaser the
Registration Rights Agreement and the Standstill Agreement as of the Effective
Date.

7.3Receipt of Executed Collaboration Agreement.  The Company shall have executed
and delivered to the Purchaser the Collaboration Agreement as of the Effective
Date.

7.4Legal Opinion.  The Purchaser shall have received an opinion of Latham &
Watkins LLP, special counsel to the Company, dated as of the Closing Date, in
form and substance reasonably acceptable to the Purchaser.

7.5Certificate.  The Purchaser shall have received a certificate signed by the
Chief Executive Officer or the Chief Financial Officer to the effect that the
representations and warranties of the Company in Section 4 hereof are true and
correct in all material respects as of, and as if made on, the date of this
Agreement and as of the Closing Date and that the Company has satisfied all of
the conditions set forth in this Section 7.

7.6Good Standing.  The Company shall have delivered to the Purchaser a good
standing certificate for the Company, issued by the Secretary of State of the
State of Delaware, dated not less than five (5) business days prior to the
Closing Date.  

7.7Nasdaq Approval.  The Company shall have filed with The Nasdaq Global Select
Market a Notification Form: Listing of Additional Shares for the listing of the
Shares, and furnished to the Purchaser evidence of the filing thereof.

7.8Judgments.  No judgment, writ, order, injunction, award or decree of or by
any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any governmental authority, shall have been issued,
and no action or proceeding shall have been instituted by any governmental
authority, enjoining or preventing the consummation of the transactions
contemplated hereby.

7.9Stop Orders. No stop order or suspension of trading shall have been imposed
by The Nasdaq Global Select Market, the Commission  or any other governmental
regulatory body with respect to public trading in the Common Stock.

7.10Board Approval. The Company shall have delivered to the Purchaser
resolutions of the Board certified by the Company’s Secretary, approving (i) the
transactions contemplated by the Transaction Documents (ii) the Purchaser
continuing as an “interested stockholder” as defined in Section 203 of the
Delaware General Corporation Law and, (iii) subject to the Standstill Agreement,
such additional purchase(s) of Common Stock by the Purchaser during the three
year period following the Closing, or through the date that is six (6) months
following the termination of the Collaboration Agreement, if later, which result
in NHSc owning up to 15.12% of the Company’s outstanding Common Stock.

17

 

 

 

 

 

--------------------------------------------------------------------------------

 

7.11HSR Act. All applicable waiting periods, if any, in respect of the
transactions contemplated hereby and by the Transaction Documents under the HSR
Act will have expired or terminated.

SECTION 8.Termination of Obligations to Effect Closing; Effects.

8.1Termination. The obligations of the Company, on the one hand, and the
Purchaser, on the other hand, to effect the Closing shall terminate as follows:

(a)upon the mutual written consent of the Company and the Purchaser;

(b)by the Company if by December 31, 2018, any of the conditions set forth in
Section 6 shall have not been satisfied, and shall not have been waived by the
Company; or

(c)by the Purchaser if by December 31, 2018, any of the conditions set forth in
Section 7 shall have not been satisfied, and shall not have been waived by the
Purchaser;

provided, however, that, in the case of clauses (b) and (c) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.

8.2Effect of Termination. Upon termination in accordance with Section 8.1,
except as otherwise contemplated by this Agreement, this Agreement shall
forthwith become null and void and there shall thereafter be no liability under
this Agreement of the part of either party; provided however, that nothing in
this Section 8 shall be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement or to impair
the right of any party to compel specific performance by any other party of its
obligations under this Agreement.

SECTION 9.RESERVED.

SECTION 10.Additional Agreements of the Parties.

10.1Nasdaq Listing. The Company will use commercially reasonable efforts to
continue the listing and trading of its Common Stock on The Nasdaq Global Select
Market and, in accordance, therewith, will use commercially reasonable efforts
to comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of such market or exchange, as applicable.

10.2Access to Information. From the date hereof until the Closing, the Company
will make reasonably available to the Purchaser’s representatives, consultants
and counsel for inspection, such information and documents as the Purchaser
reasonably request, and will make available at reasonable times and to a
reasonable extent officers and employees of the Company to discuss the business
and affairs of the Company.

18

 

 

 

 

 

--------------------------------------------------------------------------------

 

10.3Termination of Covenants.  The provisions of Section 10.1 and 10.2 shall
terminate and be of no further force and effect on the date on which the
Company’s obligations under the Registration Rights Agreement to register or
maintain the effectiveness of any registration covering the Registrable
Securities (as such term is defined in the Registration Rights Agreement) shall
terminate.

10.4Use of Proceeds. The Company agrees that until the second anniversary of the
Closing date, the proceeds from the sale and issuance of the Shares to the
Purchaser shall be used to fund the costs and expenses of clinical trials and
for general working capital and will not be used for purposes of any cash
dividend or cash distribution to any stockholder of the Company (other than in
respect of repurchases or redemptions of capital stock pursuant to contractual
arrangements as in effect on the date hereof for such repurchases or
redemptions).  

10.5Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Shares and to provide a copy thereof, promptly upon request of
the Purchaser. The Company shall take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for, or to
qualify the Shares for, sale to the Purchaser at the Closing under applicable
securities or “Blue Sky” laws of the states of the United States, and shall
provide evidence of such actions promptly upon request of the Purchaser.

10.6Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Shares in a manner that would require the
registration under the Securities Act of the sale of the Shares to the
Purchaser, or that will be integrated with the offer or sale of the Shares for
purposes of the rules and regulations of any trading market such that it would
require stockholder approval prior to the closing of such other transaction
unless stockholder approval is obtained before the closing of such subsequent
transaction.

10.7Short Sales and Confidentiality After the Date Hereof. The Purchaser
covenants that neither it nor any Affiliates acting on its behalf or pursuant to
any understanding with it will execute any Short Sales during the period from
the date hereof until the earlier of such time as (i) after the transactions
contemplated by this Agreement are first publicly announced or (ii) this
Agreement is terminated in full. The Purchaser covenants that until such time as
the transactions contemplated by this Agreement are publicly disclosed by the
Company in accordance with Section 10.8, the Purchaser will maintain the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction). The
Purchaser understands and acknowledges that the Commission currently takes the
position that coverage of short sales of shares of the Common Stock “against the
box” prior to effectiveness of a resale registration statement with securities
included in such registration statement would be a violation of Section 5 of the
Securities Act, as set forth in Item 239.10 of the Securities Act Rules
Compliance and Disclosure Interpretations compiled by the Office of Chief
Counsel, Division of Corporation Finance.

10.8Securities Laws Disclosure; Publicity. By 5:00 P.M., New York City time, on
the trading day immediately following the Effective Date, the Company shall
issue a press release

19

 

 

 

 

 

--------------------------------------------------------------------------------

 

disclosing the material terms of the transactions contemplated hereby.  On or
before 9:00 A.M., New York City time, on the third trading day immediately
following the execution of this Agreement, the Company will file a Current
Report on Form 8-K (the “8-K”) with the Commission describing the terms of the
Transaction Documents. 

10.9Regulatory Approvals; Efforts of the Parties. Subject to the terms and
conditions of this Agreement, each of the Company and the Purchaser agree to use
commercially reasonable efforts to take, or cause to be taken, all necessary
actions, and to do, or cause to be done, all things necessary under applicable
law to consummate the transactions contemplated by this Agreement.  Without
limitation to the generality of the foregoing, each of the Purchaser and the
Company agree to make all appropriate filings that may be required under the HSR
Act as promptly as practicable following the Effective Date, but in any event
within ten (10) calendar days of the Effective Date. Nothing in this Section
10.9 shall require, or be deemed to require, the Company or the Purchaser (a) to
propose, negotiate, offer to, commit to or effect any sale, divestiture, or
disposition of assets or businesses, or licenses or (b) to agree to hold
separate any assets or agree to any similar arrangements or to commit to
restrict the dominion or control of its business or to conduct its business in a
specified manner, in each case, in order to secure any government approval
required in connection with the transactions contemplated hereby.

10.10Further Assurances. Each of the parties shall execute such further
documents and perform such further acts (including, without limitation,
obtaining any consents, exemptions, authorizations or other actions by, or
giving notices to, or making any filings with, any governmental entity, if
necessary) as may be reasonably requested by the other party to fully implement
the intent and purpose of this Agreement.

SECTION 11.Indemnification.

11.1Indemnification by the Company.  The Company agrees to indemnify and hold
harmless the Purchaser and each Person (defined below), if any, who controls or
is under common control with the Purchaser within the meaning of the Securities
Act (each, an “Indemnified Party”), against any losses, claims, damages,
liabilities or expenses, joint or several, to which such Indemnified Party may
become subject under the Securities Act, the Exchange Act, or any other federal
or state statutory law or regulation, or at common law (including in settlement
of any litigation, if such settlement is effected with the written consent of
the Company), insofar as such losses, claims, damages, liabilities or expenses
(or actions in respect thereof as contemplated below) arise out of or are based
in whole or in part on any inaccuracy in the representations and warranties of
the Company contained in this Agreement or any failure of the Company to perform
its obligations hereunder, and will reimburse each Indemnified Party for legal
and other expenses reasonably incurred as such expenses are reasonably incurred
by such Indemnified Party in connection with investigating, defending, settling,
compromising or paying such loss, claim, damage, liability, expense or
action.  For purposes of clarity, the Company will not be liable to any
Indemnified Party to the extent that any loss, claim, damage, liability or
expense arises out of or is based upon (i) the failure of such Indemnified Party
to comply with the covenants and agreements contained in this Agreement, or (ii)
the inaccuracy of any representations made by such Indemnified Party herein. The
term “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture,

20

 

 

 

 

 

--------------------------------------------------------------------------------

 

limited liability company, joint stock company, government (or an agency or
subdivision thereof) or other entity of any kind.

11.2Indemnification by the Purchaser.  The Purchaser shall indemnify and hold
harmless the Company, each of its directors, and each Person, if any, who
controls or is under common control with the Company within the meaning of the
Securities Act (the “Company Indemnified Parties”), against any losses, claims,
damages, liabilities or expenses to which the Company, each of its directors or
each of its controlling Persons may become subject, under the Securities Act,
the Exchange Act, or any other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of the Purchaser) insofar as
such losses, claims, damages, liabilities or expenses (or actions in respect
thereof as contemplated below) arise out of or are based in whole or in part on
any inaccuracy in the representations and warranties of the Purchaser contained
in this Agreement or any failure of the Purchaser to perform its obligations
hereunder , and will reimburse the applicable Company Indemnified Parties for
any legal and other expense reasonably incurred, as such expenses are reasonably
incurred by any Company Indemnified Parties in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action. For purposes of clarity, the Purchaser will not be
liable to any Company Indemnified Party to the extent that any loss, claim,
damage, liability or expense arises out of or is based upon (i) the failure of a
Company Indemnified Party to comply with the covenants and agreements contained
in this Agreement, or (ii) the inaccuracy of any representations made by a
Company Indemnified Party herein.  

SECTION 12.NOTICES.

All notices, requests, consents and other communications hereunder shall be in
writing, shall be sent by confirmed facsimile or electronic mail, or mailed by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, and shall be deemed given when so sent in the
case of facsimile or electronic mail transmission, or when so received in the
case of mail or courier, and addressed as follows:

(a)if to the Company, to:

Aimmune Therapeutics, Inc.

8000 Marine Blvd., Suite 300

Brisbane, California, 94005

Attention: Chief Executive Officer

Facsimile: (650) 616-0075

E-Mail:  ****

 

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

140 Scott Drive

Menlo Park, California  94025

Attention:  Patrick A. Pohlen and Brian J. Cuneo
Facsimile:  (650) 463-2600

E-Mail:  ****

 



  ****

21

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

or to such other person at such other place as the Company shall designate to
the Purchaser in writing; and

(b)if to the Purchaser, to:

Nestle Health Science US Holdings, Inc.

900 Long Ridge Road, Building 2

Stamford, CT 06902

Attention: Andrew Glass

F: (480) 379-5510

 

E-Mail:  ****

 

with a copy (which shall not constitute notice) to:

 

Nestlé Health Science S.A.

Avenue Nestlé, 55

1800 Vevey

Switzerland

Attention: General Counsel

Facsimile: 011-41-21-924-2875

 

 

with a further copy (which shall not constitute notice) to:

 

Mayer Brown LLP

 

1221 Avenue of the Americas
New York, NY 10020
Attention:

David A. Carpenter

Facsimile: (212) 849-5795

 

E-Mail:  ****



 

or to such other address or addresses as may have been furnished to the Company
in writing.

SECTION 13.MISCELLANEOUS.

13.1Waivers and Amendments.  Neither this Agreement nor any provision hereof may
be changed, waived, discharged, terminated, modified or amended except upon the
written consent of the Company and the Purchaser.

13.2Headings.  The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

22

 

 

 

 

 

--------------------------------------------------------------------------------

 

13.3Severability.  In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

13.4Replacement of Shares.  If the Shares are certificated and any certificate
or instrument evidencing any Shares is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company and the Company’s transfer agent of such loss, theft
or destruction and the execution by the holder thereof of a customary lost
certificate affidavit of that fact and an agreement to indemnify and hold
harmless the Company and the Company’s transfer agent for any losses in
connection therewith or, if required by the transfer agent, a bond in such form
and amount as is required by the transfer agent.  The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement Shares.  If a
replacement certificate or instrument evidencing any Shares is requested due to
a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

13.5Specific Performance.  The parties hereto agree that irreparable damages
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement or to enforce specifically the
performance of the terms hereof, in addition to any other remedy to which the
party may be entitled under applicable law.

13.6Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof.  Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the City and County of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City and County of New York for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
this Agreement), and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding.  Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.

23

 

 

 

 

 

--------------------------------------------------------------------------------

 

13.7Counterparts.  This Agreement may be executed and delivered (including by
facsimile or portable document format (“pdf”) in two or more counterparts, each
of which shall constitute an original, but all of which, when taken together,
shall constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties.

13.8Successors and Assigns.  Without the prior written consent of the Company,
the rights and obligations of the Purchaser under this Agreement may only be
assigned to a transferee of the Shares that is an Affiliate of the Purchaser and
only upon compliance with the transfer restrictions set out in Section 5.4
hereof.  Without the consent of the Purchaser, the Company may not assign its
rights and obligations under this Agreement. The provisions hereof shall inure
to the benefit of, and be binding upon, the successors and permitted assigns of
the parties hereto.

13.9Entire Agreement.  This Agreement and other documents delivered pursuant
hereto, including the exhibit and the Schedule of Exceptions, constitute the
full and entire understanding and agreement between the parties with regard to
the subjects hereof and thereof.

13.10Payment of Fees and Expenses.  Each of the Company and the Purchaser shall
bear its own expenses and legal fees incurred on its behalf with respect to this
Agreement and the transactions contemplated hereby.  If any action at law or in
equity is necessary to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to reasonable attorney’s fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.

13.11Survival. The representations, warranties, covenants and agreements made in
this Agreement shall survive any investigation made by the Company or the
Purchaser and the Closing.

[signature pages follow]

 

24

 

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

AIMMUNE THERAPEUTICS, INC.

 

 

By:  /s/ Jayson Dallas

Name:  Jayson Dallas M.D.

Title:  President and Chief Executive Officer

 

SIGNATURE PAGES TO

SECURITIES PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 

Nestle Health Science US Holdings, Inc.

 

 





  

  By:     /s/ James Pepin

 

  Name:  James Pepin

 

  Title:    President

 

 

 

 

 

 

 

SIGNATURE PAGES TO

SECURITIES PURCHASE AGREEMENT

 

 

 

--------------------------------------------------------------------------------

 

APPENDIX I

Purchaser Questionnaire


 

--------------------------------------------------------------------------------

 



APPENDIX II

Selling Stockholder Questionnaire


 

--------------------------------------------------------------------------------

 



APPENDIX III

Registration Rights Agreement

 

 

 

--------------------------------------------------------------------------------

 

APPENDIX IV

Collaboration Agreement

 

 

 

 

--------------------------------------------------------------------------------

 

APPENDIX V

Standstill Agreement

 

 

--------------------------------------------------------------------------------

 

SCHEDULE OF EXCEPTIONS

 

This Schedule of Exceptions is being furnished by Aimmune Therapeutics, Inc., a
Delaware corporation (the “Company”), to Nestle Health Science US Holdings,
Inc., a Delaware corporation (the “Purchaser”), pursuant to that certain
Securities Purchase Agreement of even date herewith between the Company and the
Purchaser (the “Agreement”) in connection with the execution and delivery of the
Agreement, pursuant to Section 4 of the Agreement.  Unless the context otherwise
requires, all capitalized terms used in this Schedule of Exceptions shall have
the respective meanings ascribed to such terms in the Agreement.

 

This Schedule of Exceptions and the information, descriptions and disclosures
included herein is intended to set forth exceptions to the representations and
warranties of the Company contained in the Agreement.  The contents of all
agreements and other documents referred to in a particular section of this
Schedule of Exceptions are incorporated by reference into such particular
section as though fully set forth in such section.  

 

4.2 Subsidiaries

 

Aimmune Therapeutics (Bermuda), Ltd.

Aimmune Therapeutics UK Limited

Aimmune Netherlands B.V.

AIMT Netherlands Cooperatief U.A.

 

4.18 Properties and Assets

 

None.

 

4.20 Taxes

 

None.

 

4.31Related Party Transactions

 

In June 2017, Mark McDade, a member of our Board of Directors, joined the Board
of Directors of MyHealthTeams, a private company that creates social networks
for people living with chronic conditions by partnering with pharmaceutical and
healthcare companies. We entered into an agreement with MyHealthTeams in 2015
under which they provide services to us. During the years ended December 31,
2017, 2016 and 2015, our payments to MyHealthTeams pursuant to such agreement
were $0.2 million, $0.2 million and less than $0.1 million, respectively. At
December 31, 2017 and 2016, there were no accrued liabilities due under the
MyHealthTeams agreement.

 

4.32 Certain Fees

 

None.

 